DETAILED ACTION
This Office action is in response to Applicant’s reply filed 01/21/2022.
Claims 1, 3-4, and 6-20 are pending. Claims 2 and 5 are canceled.
Claims 1, 3, 6-7, 10, 12, and 15-20 are amended.
Claim 1 has been amended with the subject matter of claim 5 and intervening claim 2.
Claim 10 has been amended with subject matter similar to that of claim 5 and of intervening claim 2.
Claims 1, 3-4, and 6-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 was filed around the mailing date of the non-final Office Action on 10/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The English abstracts for foreign patent documents #1-#5 have been considered.

Examiner Notes
Claims 16 and 18 have been amended to correct superfluous punctuation.


Claim Objections
Claims 6 and 10 have been amended to remedy any issues of antecedent basis. The objections to the claims have been withdrawn.
Claim 12 remains objected to. Claim 12 refers to “perform[ing] an operation of the method of claim 1” and should recite the limitations in their full entirety. Appropriate correction is required. The Examiner views claim 12 differently as will be outlined in the Response to Arguments at the end of the Office Action.

Statutory Review under 35 USC § 101
Claims 1, 3-4, 6-9 and 13-14 are directed towards a method and have been reviewed.
Claims 1-9 and 13-14 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 10-11 are directed towards a method and have been reviewed.
Claims 10-11 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 12 and 15-20 are directed toward an article of manufacture and have been reviewed.
Claims 12 and 15-20 appear to be statutory, as the article of manufacture excludes signals (claim says non-transitory).
Further, claims 12 and 15-20 are statutory as they perform the method of claims 1-7 respectively, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.


Response to Claim Amendments - 35 USC § 101
Claims 1, 3-4, 6-9, 13-14; 12, and 15-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more. The claim rejections are hereby withdrawn.
Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more. The claim rejections are hereby withdrawn.
Claims 12 and 15-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter. The claim has been amended and now correctly recites a “non-transitory computer readable medium,” and the rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berezecki, U.S. Patent Application Publication No. 2013/0132484 (hereinafter Berezecki) in view of Chatterjee, U.S. Patent Application Publication No. 2011/0142016 (hereinafter Chatterjee).

Regarding independent claim 1, Berezecki teaches:
A user recommendation method, comprising: determining, according to a connection record information about a target user establishing a connection … a matching user corresponding to the target user, (Berezecki teaches connection record information, a target user establishing a connection, and a wireless access point in FIGs. 3-5; ¶ 0033: FIG. 3 depicts an example table of logged LAN traffic; Table 300 may maintain multiple values for each piece of LAN traffic, including ... network SSID 308; ¶ 0037: FIG. 4 illustrates an example table after preprocessing; table 400 includes ... a network identifier 405; social networking system logs every user's IP address, physical location, and MAC address at the time of a check-in for future resolution to build a LAN table; ¶ 0042: At Step 503, the listening node listens to and logs all LAN traffic; see Berezecki FIG. 6, ¶ 0047 teaching determining a matching user corresponding to the target user: the social networking system may qualify a pattern of two users on the same network for three hours every week)
wherein the target user and the matching user have at least one same activity region or had connected to at least one same wireless access point, (Berezecki teaches this element as it fulfills the "at least one of" the two required elements given the alternative language; see specifically Berezecki teaching the claimed target user and matching user FIGs. 7 teach same activity region in at least ele. 704, 704a, 708, 708a, 715, and 715a "spend 1 hour together at Virgin America at SFO," "spend 3 hours together at Starbucks Coffee on El Camino Real," etc. as described in ¶ 0050: a text description of the qualified patterns that prompted the suggestion generation; suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [relevant to same activity region])
wherein the step of determining, via the device and according to connection record information about the target user establishing the connection … the matching user corresponding to the target user comprises: determining regional activity record information of the target user via the device and according to the connection record information about the target user establishing the connection… (Berezecki, through its tables of FIGs. 3-4, teaches connection record information, a target user establishing a connection, and a wireless access point (such as in FIG. 2); ¶ 0033: FIG. 3 depicts an example table of logged LAN traffic; Table 300 may maintain multiple values for each piece of LAN traffic, including ... network SSID 308; ¶ 0037: FIG. 4 illustrates an example table after preprocessing; table 400 includes ... a network identifier 405; social networking system logs every user's IP address, physical location, and MAC address at the time of a check-in for future resolution to build a LAN table; ¶ 0042: At Step 503, the listening node listens to and logs all LAN traffic; Berezecki also teaches wireless access points in ¶ 0027: FIG. 2 depicts local area network comprising three four wireless nodes ... connected to a router or default gateway connected to, or integrated with, a wireless access point 201 [Berezecki thus teaches its LANs comprise a wireless access point])
determining, via the device and according to the regional activity record information, the matching user corresponding to the target user, (Berezecki FIG. 6, ¶ 0045-0047 teach aggregating data and then detecting, identifying, and qualifying patterns [relevant to regional activity record information] indicating that two devices [associated with a target user and a matching user] have spent a large amount of time together; FIG. 7, ¶ 0050 teach a pattern involving a Starbucks in a particular city of Palo Alto: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [shows regional activity]) 
wherein the target user and the matching user have at least one same activity region; and (Berezecki FIGs. 7 comprising shared activity regions in at least ele. 704, 704a, 708, 708a, 715, and 715a "spend 1 hour together at Virgin America at SFO," "spend 3 hours together at Starbucks Coffee on El Camino Real," etc. as described in ¶ 0050: a text description of the qualified patterns that prompted the suggestion generation; suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together; social networking system 203 may push suggestions to two users who have been on the same wifi network before, but never at the same time, as in suggestion 715)
determining the regional activity record information of the target user via the device … and the connection record information about the target user establishing the connection to the wireless access point. (Berezecki FIG. 6, ¶ 0045-0047 teach aggregating data (social networking system requests the MAC address of a device each time a user interacts with the social networking system by posting a comment, "liking" a node, or "checking-in) and then detecting, identifying, and qualifying patterns indicating that two devices [associated with separate users] have spent a large amount of time together; FIG. 7, ¶ 0050 teach a pattern involving a Starbucks in a particular city of Palo Alto: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [Palo Alto corresponds to the claimed "administrative planning region" based on at least instant specification p8, providing examples of said region including county, town, and street])
providing the matching user to the target user. (Berezecki FIG. 6, ¶ 0048: At Step 604, social networking system generates social suggestions and pushes the suggestions to one or more members identified in the qualified pattern; the suggestion is delivered through a notification channel to the users' mobile device; see also FIGs. 7, ¶ 0049-0051: an example set of suggestions 704, 708, and 715 displayed to a user; suggestions 704, 708, and 715 include the users names 703, 707, and 711, and profile pictures 702, 706, and 712)
An embodiment of Berezecki does not expressly disclose a target user establishing a connection to a wireless access point.
Berezecki does not expressly disclose determining the … information of the target user according to a region that the wireless access point belongs to.
However, a second embodiment of Berezecki teaches a target user establishing a connection to a wireless access point. (Berezecki teaches wireless access points in ¶ 0027: FIG. 2 depicts local area network comprising three four wireless nodes ... connected to a router or default gateway connected to, or integrated with, a wireless access point 201 [Berezecki thus recites a LAN comprising a wireless access point])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the logged LAN traffic including addresses and physical location as in Berezecki with the wireless nodes connected to/integrated with wireless access points. Motivation to do so would be to improve the versatility of the location tracking being logged in the LAN tables and preprocessed LAN tables of Berezecki.

Berezecki does not expressly disclose determining the … information of the target user according to a region that the wireless access point belongs to.
However, Chatterjee teaches determining the information of the target user according to a region that the wireless access point belongs to. (Chatterjee FIG. 3, ¶ 0060-0067 teaches regions, see ¶ 0061: Dwell time can be determined automatically by starting a timer when the user enters a defined geofence boundary around the venue or location (e.g., a circle having a defined radius enclosing the venue or location) and stops the timer when the user exits the geofence boundary [geofence boundary shows that this is a region, not just a location])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the functioning of the location-based information attributed to users and stored in the tables of Berezecki as modified with the geofence boundaries of Chatterjee.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as associating locations with users and their mobile devices.
Motivation to do so would be to improve the functioning of the recommendation system of Berezecki as modified, executed based on client devices and the location-based information associated with users, with the geofence boundaries including defined and adjustable radii as seen in Chatterjee. Motivation to do so would also be to implement ad hoc networking based on content and location being limited by specialized algorithms as seen in Chatterjee (¶ 0005-0006).

Regarding independent claim 12, Berezecki teaches:
A non-transient computer readable medium comprising an instruction, for causing a system to perform an operation of the method of claim 1. (Berezecki ¶ 0069-0070: one or more non-transitory, tangible computer-readable storage media possessing structure; one or more computer-readable storage media embody software. Herein, reference to software may encompass one or more applications, bytecode, one or more computer programs, one or more executables, one or more instructions, logic, machine code, one or more scripts, or source code, and vice versa, where appropriate)
[The method of claim 1 has been reproduced below]
determining, according to a connection record information about a target user establishing a connection … a matching user corresponding to the target user, (Berezecki teaches connection record information, a target user establishing a connection, and a wireless access point in FIGs. 3-5; ¶ 0033: FIG. 3 depicts an example table of logged LAN traffic; Table 300 may maintain multiple values for each piece of LAN traffic, including ... network SSID 308; ¶ 0037: FIG. 4 illustrates an example table after preprocessing; table 400 includes ... a network identifier 405; social networking system logs every user's IP address, physical location, and MAC address at the time of a check-in for future resolution to build a LAN table; ¶ 0042: At Step 503, the listening node listens to and logs all LAN traffic; see Berezecki FIG. 6, ¶ 0047 teaching determining a matching user corresponding to the target user: the social networking system may qualify a pattern of two users on the same network for three hours every week)
wherein the target user and the matching user have at least one same activity region or had connected to at least one same wireless access point, (Berezecki teaches this element as it fulfills the "at least one of" the two required elements given the alternative language; see specifically Berezecki teaching the claimed target user and matching user FIGs. 7 teach same activity region in at least ele. 704, 704a, 708, 708a, 715, and 715a "spend 1 hour together at Virgin America at SFO," "spend 3 hours together at Starbucks Coffee on El Camino Real," etc. as described in ¶ 0050: a text description of the qualified patterns that prompted the suggestion generation; suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [relevant to same activity region])
wherein the step of determining, via the device and according to connection record information about the target user establishing the connection … the matching user corresponding to the target user comprises: determining regional activity record information of the target user via the device and according to the connection record information about the target user establishing the connection… (Berezecki, through its tables of FIGs. 3-4, teaches connection record information, a target user establishing a connection, and a wireless access point (such as in FIG. 2); ¶ 0033: FIG. 3 depicts an example table of logged LAN traffic; Table 300 may maintain multiple values for each piece of LAN traffic, including ... network SSID 308; ¶ 0037: FIG. 4 illustrates an example table after preprocessing; table 400 includes ... a network identifier 405; social networking system logs every user's IP address, physical location, and MAC address at the time of a check-in for future resolution to build a LAN table; ¶ 0042: At Step 503, the listening node listens to and logs all LAN traffic; Berezecki also teaches wireless access points in ¶ 0027: FIG. 2 depicts local area network comprising three four wireless nodes ... connected to a router or default gateway connected to, or integrated with, a wireless access point 201 [Berezecki thus teaches its LANs comprise a wireless access point])
determining, via the device and according to the regional activity record information, the matching user corresponding to the target user, (Berezecki FIG. 6, ¶ 0045-0047 teach aggregating data and then detecting, identifying, and qualifying patterns [relevant to regional activity record information] indicating that two devices [associated with a target user and a matching user] have spent a large amount of time together; FIG. 7, ¶ 0050 teach a pattern involving a Starbucks in a particular city of Palo Alto: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [shows regional activity]) 
wherein the target user and the matching user have at least one same activity region; and (Berezecki FIGs. 7 comprising shared activity regions in at least ele. 704, 704a, 708, 708a, 715, and 715a "spend 1 hour together at Virgin America at SFO," "spend 3 hours together at Starbucks Coffee on El Camino Real," etc. as described in ¶ 0050: a text description of the qualified patterns that prompted the suggestion generation; suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together; social networking system 203 may push suggestions to two users who have been on the same wifi network before, but never at the same time, as in suggestion 715)
determining the regional activity record information of the target user via the device … and the connection record information about the target user establishing the connection to the wireless access point. (Berezecki FIG. 6, ¶ 0045-0047 teach aggregating data (social networking system requests the MAC address of a device each time a user interacts with the social networking system by posting a comment, "liking" a node, or "checking-in) and then detecting, identifying, and qualifying patterns indicating that two devices [associated with separate users] have spent a large amount of time together; FIG. 7, ¶ 0050 teach a pattern involving a Starbucks in a particular city of Palo Alto: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [Palo Alto corresponds to the claimed "administrative planning region" based on at least instant specification p8, providing examples of said region including county, town, and street])
providing the matching user to the target user. (Berezecki FIG. 6, ¶ 0048: At Step 604, social networking system generates social suggestions and pushes the suggestions to one or more members identified in the qualified pattern; the suggestion is delivered through a notification channel to the users' mobile device; see also FIGs. 7, ¶ 0049-0051: an example set of suggestions 704, 708, and 715 displayed to a user; suggestions 704, 708, and 715 include the users names 703, 707, and 711, and profile pictures 702, 706, and 712)
An embodiment of Berezecki does not expressly disclose a target user establishing a connection to a wireless access point.
Berezecki does not expressly disclose determining the … information of the target user according to a region that the wireless access point belongs to.
However, a second embodiment of Berezecki teaches a target user establishing a connection to a wireless access point. (Berezecki teaches wireless access points in ¶ 0027: FIG. 2 depicts local area network comprising three four wireless nodes ... connected to a router or default gateway connected to, or integrated with, a wireless access point 201 [Berezecki thus recites a LAN comprising a wireless access point])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the logged LAN traffic including addresses and physical location as in Berezecki with the wireless nodes connected to/integrated with wireless access points. Motivation to do so would be to improve the versatility of the location tracking being logged in the LAN tables and preprocessed LAN tables of Berezecki.
Berezecki does not expressly disclose determining the … information of the target user according to a region that the wireless access point belongs to.
However, Chatterjee teaches determining the information of the target user according to a region that the wireless access point belongs to. (Chatterjee FIG. 3, ¶ 0060-0067 teaches regions, see ¶ 0061: Dwell time can be determined automatically by starting a timer when the user enters a defined geofence boundary around the venue or location (e.g., a circle having a defined radius enclosing the venue or location) and stops the timer when the user exits the geofence boundary [geofence boundary shows that this is a region, not just a location])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the functioning of the location-based information attributed to users and stored in the tables of Berezecki as modified with the geofence boundaries of Chatterjee.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as associating locations with users and their mobile devices.
Motivation to do so would be to improve the functioning of the recommendation system of Berezecki as modified, executed based on client devices and the location-based information associated with users, with the geofence boundaries including defined and adjustable radii as seen in Chatterjee. Motivation to do so would also be to implement ad hoc networking based on content and location being limited by specialized algorithms as seen in Chatterjee (¶ 0005-0006).


Regarding claim 15, similarly to canceled claim 2 as incorporated into claim 1 and similarly to its own parent claim 12 which comprises the method of claim 1, Berezecki in view of Chatterjee teaches all the features with respect to claim 12 above including:
The non-transitory computer readable medium according to claim 12, wherein the step of determining, according to connection record information about the target user establishing the connection to the wireless access point, the matching user corresponding to the target user comprises: determining regional activity record information of the target user according to the connection record information about the target user establishing the connection to the wireless access point; and (Berezecki, through its tables of FIGs. 3-4, teaches connection record information, a target user establishing a connection, and a wireless access point (such as in FIG. 2); ¶ 0033: FIG. 3 depicts an example table of logged LAN traffic; Table 300 may maintain multiple values for each piece of LAN traffic, including ... network SSID 308; ¶ 0037: FIG. 4 illustrates an example table after preprocessing; table 400 includes ... a network identifier 405; social networking system logs every user's IP address, physical location, and MAC address at the time of a check-in for future resolution to build a LAN table; ¶ 0042: At Step 503, the listening node listens to and logs all LAN traffic; Berezecki also teaches wireless access points in ¶ 0027: FIG. 2 depicts local area network comprising three four wireless nodes ... connected to a router or default gateway connected to, or integrated with, a wireless access point 201 [Berezecki thus teaches its LANs comprise a wireless access point])
determining, according to the regional activity record information, the matching user corresponding to the target user, (Berezecki FIG. 6, ¶ 0045-0047 teach aggregating data and then detecting, identifying, and qualifying patterns [relevant to regional activity record information] indicating that two devices [associated with a target user and a matching user] have spent a large amount of time together; FIG. 7, ¶ 0050 teach a pattern involving a Starbucks in a particular city of Palo Alto: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [shows regional activity])
wherein the target user and the matching user have at least one same activity region. (Berezecki FIGs. 7 comprising shared activity regions in at least ele. 704, 704a, 708, 708a, 715, and 715a "spend 1 hour together at Virgin America at SFO," "spend 3 hours together at Starbucks Coffee on El Camino Real," etc. as described in ¶ 0050: a text description of the qualified patterns that prompted the suggestion generation; suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together; social networking system 203 may push suggestions to two users who have been on the same wifi network before, but never at the same time, as in suggestion 715)

Regarding claim 18, similarly to canceled claim 5 as incorporated into claim 1, Berezecki teaches all the features with respect to claim 15 above including:
wherein the step of determining the regional activity record information of the target user according to the connection record information about the target user establishing the connection to the wireless access point comprises: determining the regional activity record information of the target user … and the connection record information about the target user establishing the connection to the wireless access point. (Berezecki FIG. 6, ¶ 0045-0047 teach aggregating data (social networking system requests the MAC address of a device each time a user interacts with the social networking system by posting a comment, "liking" a node, or "checking-in) and then detecting, identifying, and qualifying patterns indicating that two devices [associated with separate users] have spent a large amount of time together; FIG. 7, ¶ 0050 teach a pattern involving a Starbucks in a particular city of Palo Alto: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [Palo Alto corresponds to the claimed "administrative planning region" based on at least instant specification p8, providing examples of said region including county, town, and street])
Berezecki does not expressly disclose determining the … information of the target user according to a region that the wireless access point belongs to.
However, Chatterjee teaches determining the information of the target user according to a region that the wireless access point belongs to. (Chatterjee FIG. 3, ¶ 0060-0067 teaches regions, see ¶ 0061: Dwell time can be determined automatically by starting a timer when the user enters a defined geofence boundary around the venue or location (e.g., a circle having a defined radius enclosing the venue or location) and stops the timer when the user exits the geofence boundary [geofence boundary shows that this is a region, not just a location])

Regarding claim 3, Berezecki in view of Chatterjee teaches all the features with respect to claim 2 above including:
wherein the step of determining, according to the regional activity record information, the matching user corresponding to the target user comprises: determining, according to the regional activity record information and in combination with a user matching rule, the matching user corresponding to the target user, (Berezecki FIG. 6, Steps 602-603 teach detecting, identifying, and qualifying patterns, ¶ 0046-0047: In particular embodiments, social networking system 203 only generates suggestions for patterns that exceed a total aggregate amount of time spent on the same network. For example, the social networking system may qualify a pattern of two users [shows matching user and target user as this pattern is used to push suggestions in ¶ 0048] on the same network for three hours every week; In particular embodiments, social networking system 203 qualifies patterns based on the consistency or regularity [shows what can be considered user matching rules])
wherein the target user and the matching user have at least one same activity region. (Berezecki FIGs. 3-4 teach relevant interaction with/check-ins at a LAN used to identify patterns in step 602 of FIG. 6; see then FIGs. 7, suggestions 704, 708, 715, ¶ 0049-0050: Suggestion context is the social networking system's rationale for pushing the suggestion to the user; it is a text description of the qualified patterns that prompted the suggestion generation; suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together)

Regarding claim 16, similarly to claim 3, Berezecki in view of Chatterjee teaches all the features with respect to claim 15 above including:
The non-transient computer readable medium according to claim 15, wherein[,] the step of determining, according to the regional activity record information, the matching user corresponding to the target user[,] comprises: determining, according to the regional activity record information and in combination with a user matching rule, the matching user corresponding to the target user, (Berezecki FIG. 6, Steps 602-603 teach detecting, identifying, and qualifying patterns, ¶ 0046-0047: In particular embodiments, social networking system 203 only generates suggestions for patterns that exceed a total aggregate amount of time spent on the same network. For example, the social networking system may qualify a pattern of two users [shows matching user and target user as this pattern is used to push suggestions in ¶ 0048] on the same network for three hours every week; In particular embodiments, social networking system 203 qualifies patterns based on the consistency or regularity [shows what can be considered user matching rules])
wherein the target user and the matching user have at least one same activity region. (Berezecki FIGs. 3-4 teach relevant interaction with/check-ins at a LAN used to identify patterns in step 602 of FIG. 6; see then FIGs. 7, suggestions 704, 708, 715, ¶ 0049-0050: Suggestion context is the social networking system's rationale for pushing the suggestion to the user; it is a text description of the qualified patterns that prompted the suggestion generation; suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together)

Regarding claims 4 and 17, Berezecki in view of Chatterjee teaches all the features with respect to claims 3 and 16 above including:
wherein the user matching rule comprises at least one selected from the group consisting of: both the target user and the matching user relating to a specified activity region; (Berezecki FIGs. 7, ¶ 0049-0051: suggestion context 704a indicates that the user [target user] and John Smith 703 [matching user] spend 3 hours at the Starbucks in Palo alto [relevant to specified activity region] every Friday afternoon together; Berezecki teaches this being based off of identified patterns such as in FIG. 6, ¶ 0046-0047)
…
the target user and the matching user having at least one same activity region sequence; (Berezecki FIGs. 7, ¶ 0049-0051: suggestion context 704a indicates that the user [target user] and John Smith 703 [matching user] spend 3 hours at the Starbucks in Palo alto [relevant to same activity region] every Friday afternoon together [shows that this is a sequence]; Berezecki teaches this being based off of identified patterns such as in FIG. 6, ¶ 0046-0047)
both the target user and the matching user relating to a specified activity region within a target time period; (Berezecki FIGs. 7, ¶ 0049-0051: suggestion context 704a indicates that the user [target user] and John Smith 703 [matching user] spend 3 hours at the Starbucks in Palo alto [relevant to specified activity region] every Friday afternoon together; 708a indicates the user and Sarah James 707 spend an hour together on the airport wifi network every two Sundays; Berezecki teaches this being based off of identified patterns such as in FIG. 6, ¶ 0046-0047: social networking system 203 performs association rule learning for all log data over a predetermined period of time, such as thirty days [relevant to target time period]; randomly spending four hours total together at an airport twice in the last 30 days may not justify generating a suggestion for the two users to add each other on the social network, but connecting to the same public transit wifi network every day may [the language here is interpreted as saying it may be considered justification for a generated suggestion, even if the primary use case here would not do so; 30 days shows a target time period])
the target user and the matching user having at least one same activity region sequence within a target time period. (Berezecki FIGs. 7, ¶ 0049-0051: suggestion context 704a indicates that the user [target user] and John Smith 703 [matching user] spend 3 hours at the Starbucks in Palo alto [relevant to same activity region] every Friday afternoon together; 708a indicates the user and Sarah James 707 spend an hour together on the airport wifi network every two Sundays; Berezecki teaches this being based off of identified patterns such as in FIG. 6, ¶ 0046-0047: social networking system 203 performs association rule learning for all log data over a predetermined period of time, such as thirty days [relevant to target time period]; randomly spending four hours total together at an airport twice in the last 30 days may not justify generating a suggestion for the two users to add each other on the social network, but connecting to the same public transit wifi network every day may [the language here is interpreted as saying it may be considered justification for a generated suggestion, even if the primary use case here would not do so; 30 days shows a target time period])
An embodiment of Berezecki does not expressly disclose the group consisting of:
the target user and the matching user having at least two same activity regions;
the target user and the matching user having at least two same activity regions within a target time period;
However, another embodiment of Berezecki teaches:
the target user and the matching user having at least two same activity regions; (Berezecki ¶ 0046-0047: social networking system 203 performs association rule learning for all log data over a predetermined period of time, such as thirty days [relevant to target time period]; social networking system 203 qualifies patterns based on the consistency or regularity; randomly spending four hours total together at an airport twice in the last 30 days may not justify generating a suggestion for the two users [shows target and matching users] to add each other on the social network [the language here is interpreted as saying it may be considered justification for a generated suggestion, even if the primary use case here would not do so; spending the time twice in the last 30 days is interpreted as two same activity regions], but connecting to the same public transit wifi network every day may [every day insinuates at least two days, meaning being connected on day #1 and being connected on day #2 are being interpreted as two activity regions])
the target user and the matching user having at least two same activity regions within a target time period; (Berezecki ¶ 0046-0047: social networking system 203 performs association rule learning for all log data over a predetermined period of time, such as thirty days [relevant to target time period]; social networking system 203 qualifies patterns based on the consistency or regularity; spending four hours total together at an airport twice in the last 30 days may not justify generating a suggestion for the two users [shows target and matching users] to add each other on the social network [the language here is interpreted as saying it may be considered justification for a generated suggestion, even if the primary use case here would not do so; spending the time twice in the last 30 days is interpreted as two same activity regions within a target time period], but connecting to the same public transit wifi network every day may [every day insinuates at least two days, meaning being connected on day #1 and being connected on day #2 are being interpreted as two activity regions]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the identified frequently occurring patterns as in Berezecki with the qualification for patterns based on at least its consistency or regularity as in Berezecki ¶ 0047. Motivation to do so would be to improve the versatility of the pattern qualification shown in Berezecki.

Regarding claims 13 and 14, similarly to canceled claim 5 as incorporated into independent claim 1 (and similar independent claim 12), Berezecki in view of Chatterjee teaches all the features with respect to claims 3 and 4 above respectively.
Berezecki teaches:
wherein the step of determining the regional activity record information of the target user according to the connection record information about the target user establishing the connection to the wireless access point, comprises: determining the regional activity record information of the target user … and the connection record information about the target user establishing the connection to the wireless access point. (Berezecki FIG. 6, ¶ 0045-0047 teach aggregating data (social networking system requests the MAC address of a device each time a user interacts with the social networking system by posting a comment, "liking" a node, or "checking-in) and then detecting, identifying, and qualifying patterns indicating that two devices [associated with separate users] have spent a large amount of time together; FIG. 7, ¶ 0050 teach a pattern involving a Starbucks in a particular city of Palo Alto: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [Palo Alto corresponds to the claimed "administrative planning region" based on at least instant specification p8, providing examples of said region including county, town, and street])
Berezecki does not expressly disclose determining the … information of the target user according to a region that the wireless access point belongs to.
However, Chatterjee teaches determining the information of the target user according to a region that the wireless access point belongs to. (Chatterjee FIG. 3, ¶ 0060-0067 teaches regions, see ¶ 0060: Dwell time can be determined automatically by starting a timer when the user enters a defined geofence boundary around the venue or location (e.g., a circle having a defined radius enclosing the venue or location) and stops the timer when the user exits the geofence boundary [geofence boundary shows that this is a region, not just a location]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the functioning of the location-based information attributed to users and stored in the tables of Berezecki as modified with the geofence boundaries of Chatterjee.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as associating locations with users and their mobile devices.
Motivation to do so would be to improve the functioning of the recommendation system of Berezecki as modified, executed based on client devices and the location-based information associated with users, with the geofence boundaries including defined and adjustable radii as seen in Chatterjee. Motivation to do so would also be to implement ad hoc networking based on content and location being limited by specialized algorithms as seen in Chatterjee (¶ 0005-0006).

Regarding claim 8, Berezecki in view of Chatterjee teaches:
further comprising: providing a third user to the target user if the third user is the matching user corresponding to the target user according to connection record information about the third user establishing the connection to the wireless access point. (Berezecki FIGs. 7-7A, ¶ 0049-0051 describe an example set of suggestions including a plurality (in the figures, three to four) of suggested users for the user: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together; 708a indicates the user and Sarah James 707 spend an hour together on the airport wifi network every two Sundays [these examples are based on logged traffic and check-in information of the logged LAN traffic table and preprocessed table of FIGs. 3-4, ¶ 0033-0040, thus showing connection record information about connections to a wireless access point])

Regarding claim 9, Berezecki teaches:
wherein the step of providing the third user to the target user if the third user is the matching user corresponding to the target user according to connection record information about the third user establishing the connection to the wireless access point comprises: determining regional activity record information of the third user according to the connection record information about the third user establishing the connection to the wireless access point; and (Berezecki, through its tables of FIGs. 3-4, teaches connection record information, users establishing connections, and a wireless access point (such as in FIG. 2); ¶ 0033: FIG. 3 depicts an example table of logged LAN traffic; Table 300 may maintain multiple values for each piece of LAN traffic, including ... network SSID 308; ¶ 0037: FIG. 4 illustrates an example table after preprocessing; table 400 includes ... a network identifier 405; social networking system logs every user's IP address, physical location, and MAC address at the time of a check-in for future resolution to build a LAN table; ¶ 0042: At Step 503, the listening node listens to and logs all LAN traffic; Berezecki also teaches wireless access points in ¶ 0027: FIG. 2 depicts local area network comprising three four wireless nodes ... connected to a router or default gateway connected to, or integrated with, a wireless access point 201 [Berezecki thus teaches its LANs comprise a wireless access point] || Berezecki FIG. 6, ¶ 0045-0047 teach aggregating data (social networking system requests the MAC address of a device each time a user interacts with the social networking system by posting a comment, "liking" a node, or "checking-in) and then detecting, identifying and qualifying patterns, realized in the plurality of suggestions of FIG. 7)
providing the third user to the target user if the third user is the matching user corresponding to the target user according to the regional activity record information. (Berezecki FIG. 6, ¶ 0045-0048 address generating and pushing a plurality of (3-4) social suggestions based on qualified pattern of users: the social networking system may qualify a pattern of two users on the same network for three hours every week [this qualified pattern is relevant to the claimed "regional activity record information"; see FIG. 7 showcasing this: "You and John spend 3 hours together at Starbucks Coffee on El Camino Real in Palo Alto, CA every Friday afternoon"; see also FIGs. 7, ¶ 0049-0051: social networking system 203 may push suggestions to two users who have been on the same wifi network before, but never at the same time, as in suggestion 715 [shown in FIG. 7 to describe two users who visit Stanford Law Library (relevant to regional activity)])


Regarding independent claim 10, Berezecki teaches:
A user classification method, comprising: a step of determining a regional activity record information of a user via a device and according to connection record information about the user establishing the connection… (Berezecki, through its tables of FIGs. 3-4, teaches connection record information, a target user establishing a connection, and a wireless access point (such as in FIG. 2); ¶ 0033: FIG. 3 depicts an example table of logged LAN traffic; Table 300 may maintain multiple values for each piece of LAN traffic, including ... network SSID 308; ¶ 0037: FIG. 4 illustrates an example table after preprocessing; table 400 includes ... a network identifier 405; social networking system logs every user's IP address, physical location, and MAC address at the time of a check-in for future resolution to build a LAN table; ¶ 0042: At Step 503, the listening node listens to and logs all LAN traffic)
wherein the step of determining further comprises: determining regional activity record information of the user via the device and according to the connection record information about the target user establishing the connection… (Berezecki, through its tables of FIGs. 3-4, teaches connection record information, a target user establishing a connection, and a wireless access point (such as in FIG. 2); ¶ 0033: FIG. 3 depicts an example table of logged LAN traffic; Table 300 may maintain multiple values for each piece of LAN traffic, including ... network SSID 308; ¶ 0037: FIG. 4 illustrates an example table after preprocessing; table 400 includes ... a network identifier 405; social networking system logs every user's IP address, physical location, and MAC address at the time of a check-in for future resolution to build a LAN table; ¶ 0042: At Step 503, the listening node listens to and logs all LAN traffic; Berezecki also teaches wireless access points in ¶ 0027: FIG. 2 depicts local area network comprising three four wireless nodes ... connected to a router or default gateway connected to, or integrated with, a wireless access point 201 [Berezecki thus teaches its LANs comprise a wireless access point])
determining the regional activity record information of the target user via the device … and the connection record information about the user establishing the connection to the wireless access point; and (Berezecki FIG. 6, ¶ 0045-0047 teach aggregating data (social networking system requests the MAC address of a device each time a user interacts with the social networking system by posting a comment, "liking" a node, or "checking-in) and then detecting, identifying, and qualifying patterns indicating that two devices [associated with separate users] have spent a large amount of time together; FIG. 7, ¶ 0050 teach a pattern involving a Starbucks in a particular city of Palo Alto: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [Palo Alto corresponds to the claimed "administrative planning region" based on at least instant specification p8, providing examples of said region including county, town, and street])
generating at least one user set according to the regional activity record information of a plurality of users, (Berezecki FIG. 6, ¶ 0045-0048 address generating at least one user set through its qualified pattern of users: the social networking system may qualify a pattern of two users on the same network for three hours every week [this qualified pattern is relevant to the claimed "regional activity record information"; see FIG. 7 showcasing this: "You and John spend 3 hours together at Starbucks Coffee on El Camino Real in Palo Alto, CA every Friday afternoon"; see also FIGs. 7, ¶ 0049-0051: social networking system 203 may push suggestions to two users who have been on the same wifi network before, but never at the same time, as in suggestion 715 [shown in FIG. 7 to describe two users who visit Stanford Law Library])
wherein users in a same user set have at least one same activity region. (Berezecki FIGs. 7 comprising shared activity regions in at least ele. 704, 704a, 708, 708a, 715, and 715a "spend 1 hour together at Virgin America at SFO," "spend 3 hours together at Starbucks Coffee on El Camino Real," etc. as described in ¶ 0050: a text description of the qualified patterns that prompted the suggestion generation; suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together; social networking system 203 may push suggestions to two users who have been on the same wifi network before, but never at the same time, as in suggestion 715 [the (two) users as recited here in Berezecki has been shown above to be relevant to "a same user set."])
An embodiment of Berezecki does not expressly disclose the user establishing a connection to the wireless access point.
Berezecki does not expressly disclose determining the … information of the target user according to a region that the wireless access point belongs to.
However, a second embodiment of Berezecki teaches a target user establishing a connection to a wireless access point. (Berezecki teaches wireless access points in ¶ 0027: FIG. 2 depicts local area network comprising three four wireless nodes ... connected to a router or default gateway connected to, or integrated with, a wireless access point 201 [Berezecki thus recites a LAN comprising a wireless access point]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the logged LAN traffic including addresses and physical location as in Berezecki with the wireless nodes connected to/integrated with wireless access points. Motivation to do so would be to improve the versatility of the location tracking being logged in the LAN tables and preprocessed LAN tables of Berezecki.
Berezecki does not expressly disclose determining the … information of the target user according to a region that the wireless access point belongs to.
However, Chatterjee teaches determining the information of the target user according to a region that the wireless access point belongs to. (Chatterjee FIG. 3, ¶ 0060-0067 teaches regions, see ¶ 0061: Dwell time can be determined automatically by starting a timer when the user enters a defined geofence boundary around the venue or location (e.g., a circle having a defined radius enclosing the venue or location) and stops the timer when the user exits the geofence boundary [geofence boundary shows that this is a region, not just a location])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the functioning of the location-based information attributed to users and stored in the tables of Berezecki as modified with the geofence boundaries of Chatterjee.
In addition, both of the references disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as associating locations with users and their mobile devices.
Motivation to do so would be to improve the functioning of the recommendation system of Berezecki as modified, executed based on client devices and the location-based information associated with users, with the geofence boundaries including defined and adjustable radii as seen in Chatterjee. Motivation to do so would also be to implement ad hoc networking based on content and location being limited by specialized algorithms as seen in Chatterjee (¶ 0005-0006).

Regarding claim 11, Berezecki in view of Chatterjee teaches all the features with respect to claim 10 above including:
recommending the at least one user set to at least one user in the at least one user set. (Berezecki FIG. 7, ¶ 0049-0051 describe recommending: Suggestion context is the social networking system's rationale for pushing the suggestion to the user; it is a text description of the qualified patterns that prompted the suggestion generation; ¶ 0049-0051 also describe different examples of user sets: social networking system 203 may push suggestions to two users who have been on the same wifi network before, but never at the same time, as in suggestion 715; if both users are in the same age group, single, of opposite genders, in the same industry, and share the same interests, the social networking system may push a suggestion to the users)

Regarding claim 6, Berezecki in view of Chatterjee teaches all the features with respect to claim 1 above.
Berezecki teaches:
wherein the step of determining the regional activity record information of the target user according to the region that the wireless access point belongs to and the connection record information about the target user establishing the connection to the wireless access point comprises: determining a region that each wireless access point recorded in the connection record information belongs to; and (Berezecki teaches connection record information in FIGs. 3-5; ¶ 0033: FIG. 3 depicts an example table of logged LAN traffic; Table 300 may maintain multiple values for each piece of LAN traffic, including ... location of listening device 309; ¶ 0042: At Step 503, the listening node listens to and logs all LAN traffic; Berezecki also teaches wireless access points in ¶ 0027: FIG. 2 depicts local area network comprising three four wireless nodes ... connected to a router or default gateway connected to, or integrated with, a wireless access point 201 [Berezecki thus recites a LAN comprising a wireless access point]; see locations also recited in Berezecki FIG. 7, ¶ 0049-0050, suggestion context 704a: Palo Alto [Palo Alto corresponds to the claimed 'region' based on at least instant specification p8, providing examples of a region including county, town, and street])
determining the regional activity record information of the target user according to the connection record information and the region that each wireless access point recorded in the connection record information belongs to. (Berezecki FIG. 6, ¶ 0045-0047 teach aggregating data relevant to the claimed connection record information (social networking system requests the MAC address of a device each time a user interacts with the social networking system by posting a comment, "liking" a node, or "checking-in); Berezecki further teaches in ¶ 0045-0047 detecting, identifying, and qualifying patterns [relevant to regional activity information] indicating that two devices have spent a large amount of time together; FIG. 7, ¶ 0050 teach a pattern involving a Starbucks in a particular city of Palo Alto: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [Palo Alto corresponds to the claimed 'region' based on at least instant specification p8, providing examples of a region including county, town, and street])
An interpretation of this embodiment of Berezecki is that it does not expressly disclose “determining a region” and “the region that each wireless access point … belongs to.”
However, Chatterjee teaches determining a region. (Chatterjee FIG. 3, ¶ 0060-0067 teaches regions, see ¶ 0061: Dwell time can be determined automatically by starting a timer when the user enters a defined geofence boundary around the venue or location (e.g., a circle having a defined radius enclosing the venue or location) and stops the timer when the user exits the geofence boundary [geofence boundary shows that this is a region, not just a location]; the mobile device records venue or other locations of interest in local cache and uploads the locations to the server later)
Chatterjee also teaches the region that each wireless access point belongs to. (Chatterjee FIG. 3, ¶ 0060-0067 teaches regions, see ¶ 0061: When a mobile device moves substantially close to the geographic coordinates of a venue, the server can record that the mobile device has visited the venue; Dwell time can be determined automatically by starting a timer when the user enters a defined geofence boundary around the venue or location (e.g., a circle having a defined radius enclosing the venue or location) [geofence boundary shows that this is a region, not just a location]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the functioning of the location-based information attributed to users and stored in the tables of Berezecki as modified with the location caching and uploading as well as the mobile device/user visit recordation shown in Chatterjee.
Motivation to do so would be to improve the functioning of the recommendation system of Berezecki as modified, executed based on client devices and the location-based information associated with users, with the storage of locations and recorded visits as seen in Chatterjee.

Regarding claim 19, similarly to claim 6, Berezecki in view of Chatterjee teaches all the features with respect to claim 18 above.
Berezecki teaches:
wherein the step of determining the regional activity record information of the target user according to the region that the wireless access point belongs to and the connection record information about the target user establishing the connection to the wireless access point comprises: determining the region that each wireless access point recorded in the connection record information belongs to; and (Berezecki teaches connection record information in FIGs. 3-5; ¶ 0033: FIG. 3 depicts an example table of logged LAN traffic; Table 300 may maintain multiple values for each piece of LAN traffic, including ... location of listening device 309; ¶ 0042: At Step 503, the listening node listens to and logs all LAN traffic; Berezecki also teaches wireless access points in ¶ 0027: FIG. 2 depicts local area network comprising three four wireless nodes ... connected to a router or default gateway connected to, or integrated with, a wireless access point 201 [Berezecki thus recites a LAN comprising a wireless access point]; see locations also recited in Berezecki FIG. 7, ¶ 0049-0050, suggestion context 704a: Palo Alto [Palo Alto corresponds to the claimed 'region' based on at least instant specification p8, providing examples of a region including county, town, and street])
determining the regional activity record information of the target user according to the connection record information and the region that each wireless access point recorded in the connection record information belongs to. (Berezecki FIG. 6, ¶ 0045-0047 teach aggregating data relevant to the claimed connection record information (social networking system requests the MAC address of a device each time a user interacts with the social networking system by posting a comment, "liking" a node, or "checking-in); Berezecki further teaches in ¶ 0045-0047 detecting, identifying, and qualifying patterns [relevant to regional activity information] indicating that two devices have spent a large amount of time together; FIG. 7, ¶ 0050 teach a pattern involving a Starbucks in a particular city of Palo Alto: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [Palo Alto corresponds to the claimed 'region' based on at least instant specification p8, providing examples of a region including county, town, and street])
An interpretation of this embodiment of Berezecki is that it does not expressly disclose “determining the region” and “the region that each wireless access point … belongs to.”
However, Chatterjee teaches determining the region. (Chatterjee FIG. 3, ¶ 0060-0067 teaches regions, see ¶ 0061: Dwell time can be determined automatically by starting a timer when the user enters a defined geofence boundary around the venue or location (e.g., a circle having a defined radius enclosing the venue or location) and stops the timer when the user exits the geofence boundary [geofence boundary shows that this is a region, not just a location]; the mobile device records venue or other locations of interest in local cache and uploads the locations to the server later)
Chatterjee also teaches the region that each wireless access point belongs to. (Chatterjee FIG. 3, ¶ 0060-0067 teaches regions, see ¶ 0061: When a mobile device moves substantially close to the geographic coordinates of a venue, the server can record that the mobile device has visited the venue; Dwell time can be determined automatically by starting a timer when the user enters a defined geofence boundary around the venue or location (e.g., a circle having a defined radius enclosing the venue or location) [geofence boundary shows that this is a region, not just a location]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the functioning of the location-based information attributed to users and stored in the tables of Berezecki as modified with the location caching and uploading as well as the mobile device/user visit recordation shown in Chatterjee.
Motivation to do so would be to improve the functioning of the recommendation system of Berezecki as modified, executed based on client devices and the location-based information associated with users, with the storage of locations and recorded visits as seen in Chatterjee.

Regarding claims 7 and 20, Berezecki in view of Chatterjee teaches all the features with respect to claims 1 and 18 above including:
wherein the region that the wireless access point belongs to comprises at least one selected from the group consisting of: an administrative planning region; and (Berezecki FIGs. 7, ¶ 0050: suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together [Palo Alto corresponds to the claimed "administrative planning region" based on at least instant specification p8, providing examples of said region including county, town, and street]; Berezecki teaches that this is based on FIG. 5, ¶ 0041-0044 showing connection to a wireless access point)
one of a plurality of divided regions… (Berezecki ¶ 0022: the client application may support geo-social networking functionality that allows users to check-in at various locations and communicate this location to other users; using a mobile device, access the geo-social networking system to register the user's presence at the place. A user may select a place from a list of existing places near to the user's current location [relevant to divided regions] or create a new place)
An embodiment of Berezecki in view of Chatterjee does not expressly disclose divided regions in a map.
However, another embodiment of Berezecki teaches divided regions in a map. (Berezecki FIG. 7, ¶ 0050 teaches divided regions in a map through the city of 'Palo Alto': suggestion context 704a indicates that the user and John Smith 703 spend 3 hours at the Starbucks in Palo alto every Friday afternoon together) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the geo-social networking system including user check-in and registration ability tied to a list of existing places with the city-level pattern identification and qualification prior to suggestion generation. 
Motivation to do so would be to improve the versatility of the user presence recordation and user location communication with the variety of locations available (including store, city, airport, public building, and more). 

Response to Arguments
Applicant’s arguments, see pp9-19, filed 01/21/2022, with respect to the 35 U.S.C. 101 rejection of claims 1-9, 13-14, 12, and 15-20 as well as the 35 U.S.C. 101 rejection of 12 and 15-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 1-9, 13-14, 12, and 15-20 have been withdrawn. 

A portion of Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.

Regarding claims 1 and 10, Applicant argues (Remarks p22) that Chatterjee does not teach or disclose the limitation of determining “a region that the wireless access point belongs to” as required by currently amended claims 1 and 10.

In response to Applicant’s arguments, Chatterjee can still be relied upon to teach the claim requirement of determining information “according to a region that the wireless access point belongs to” as required by claims 1 and 10 as currently amended with the subject matter of claim 5 and at least some of intervening claim 2.
Chatterjee in cited FIG. 3, ¶ 0060-0067, particularly ¶ 0061, describes a user entering a defined geofence boundary around a venue or location, such as a circle having a defined radius enclosing the venue or location.
The claim language requires existence of a “region” (shown through the venue or location of Chatterjee and its associated geofence boundary. A user with a mobile device within range (or having been within range) means that this particular venue or location would be associated with both a target user as well as a mobile device of the user (or of other users as contemplated by the latter cited passages of Chatterjee).
See also relevant Chatterjee ¶ 0029, which defines determining a geographic location of a device through using a Global Positioning System (GPS), triangulation of signals, or proximity to known wireless access points (e.g., base stations), thus being relevant to the management of location information and the like within cited Chatterjee ¶ 0060-0067.
As a result, based on the current claim language requiring performing its determination “according to a region that the wireless access point belongs to,” Chatterjee describing a mobile device of a user being recorded as substantially close to a venue in an environment involving geofence boundaries around a venue and involving location information being tied to a wireless access point allows the combination of Berezecki in view of Chatterjee to address the required limitations of the independent claims.

The same arguments apply to claim 12, which is considered an independent claim by the Examiner at this time and also performs the method of claim 1.

Relatedly, regarding claim 12, Applicant argues (Remarks p9) that claim 12 is “indeed a dependent claim of claim 1 and recites ‘to perform an operation of the method of claim 1,’ thereby including the limitations of claim 1 in their full entirety.

In response to Applicant’s arguments, claim 12 is not a dependent claim of claim 1. Claim 12 is an article of manufacture claim, which differs from the method claim of claim 1, and will be treated as its own independent claim.
Claim 12 recites, “A non-transitory computer readable medium comprising an instruction, for causing a system to perform an operation of the method of claim 1.”
As a result, claim 12 essentially recites the following, the bolded elements taken directly from the current construction of claim 12 and the remaining steps from “determining” and beyond nearly identical to the method of claim 1 to which claim 12 refers:

12. (Currently Amended) A non-transitory computer readable medium comprising an instruction, for causing a system to perform an operation of the method of claim 1, the method comprising:
	determining, via a device and according to a connection record information about a target user establishing a connection to a wireless access point, a matching user corresponding to the target user, wherein the target user and the matching user have at least one same activity region or had connected to at least one same wireless access point, wherein the step of determining, via the device and according to connection record information about the target user establishing the connection to the wireless access point, the matching user corresponding to the target user further comprises:
determining regional activity record information of the target user via the device and according to the connection record information about the target user establishing the connection to the wireless access point;
determining, via the device and according to the regional activity record information, the matching user corresponding to the target user, wherein the target user and the matching user have at least one same activity region; and
determining the regional activity record information of the target user via the device and according to a region that the wireless access point belongs to and the connection record information about the target user establishing the connection to the wireless access point; and
providing the matching user to the target user.

	Therefore, claim 12 is being examined as an independent claim at this time.

	Regarding the remaining claims, Applicant argues (Remarks pp22-23) that Berezecki in view of Chatterjee do not disclose all claimed limitations of currently amended claim 1 as explained above; thus, Berezecki in view of Chatterjee does not disclose and/or teach claims 3, 4, 6-9, and 12-20and does not disclose and/or teach claim 11.
In response to Applicant’s arguments, Berezecki in view of Chatterjee have been seen to address the claimed limitations of currently amended claim 1 as well as the other independent claims.
Further, the dependent claims remain rejected at least by virtue of their dependence on rejected base claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burris et al., U.S. Patent Application Publication No. 2015/0066901, “Methods and Systems of Aggregating Information of Geographic Context Regions of Social Networks Based on Geographical Locations Via a Network”
Burris claim 20 refers to identifying a geographic context region based on a location of the wireless access point, relevant to claims 1 and 10 (and 12) as currently amended.

Cunche et al., “I know who you will meet this evening! Linking wireless devices using Wi-Fi probe requests”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 25, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164